UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHI()

WESTERN DIVISION

DAVID JONES, Case No. l:l']-cv-74l

Petitioner,

Dlott, J.

vs Litkovitz, M.J.
WARDEN, MARION ORDER
CORRECTIONAL INSTITUTION,

Respondent_

Petitioner has filed a petition for a writ of habeas corpus in this Court. This matter is before
the Court on petitioner’s “Motion for the Re|ief From Judgment and Opposition to the Respondent’s
Motion to Dismiss.” (Doc. 24). In a Report and Recommendation issued this date, the undersigned
has considered petitioner’s opposition to the motion to dismiss.

To the extent that petitioner seeks reconsideration of the Court’s December 13, 2018 Order,
his motion (Doc. 24) is denied. In the December 13, 2018 Order, the Court granted respondent’s
motion to reconsider the Court’s November 20, 2018 Order, requiring respondent to provide petitioner
with a copy of his mental health records. (Doc. 21). The Court granted the motion for reconsideration
because Ohio Departrnent of Rehabilitation and Correction policy does not permit inmates to obtain or
retain their medical records. However, as noted in the Report and Recommendation, petitioner was
permitted to review his medical records in accordance with ODRC policy. Petitioncr Was granted an
extension of time to file a response to the motion to dismiss, has filed a response in opposition (Doc.
23), and the Court conducted its own thorough review of petitioner’s medical records According[y,
petitioner’s motion (Doc. 24) is DENIED.

IT IS SO ORDERED.

Date: QZ¢iI fig _

  

Karen L. Litkovitz
United States Magistrate Judge

